----   ·------~-   ·--···--   ------   ---------~----·   ---   ~--------~
                                                                                               -- ~-----------~-------------'"   ~-




Dismissed; Opinion issued January 16, 2013




                                                                        In The
                                        C!rourt of App rals
                             lf.ifth, 11listrict of wrxa.s at 11lalla.s
                                                            No. 05-12-01685-CV

                 THOMAS STALEY, ALLODIAL LTD. P'SHIP, CHARIS
               INTERESTS, INC. AND STALEY & ASSOCS., INC., Appellants

                                                                            v.
                JAMES A. PIKL, P.C. AND SCHEEF & STONE, LLP, Appellees
                                                                : - -   : -.-     - . "c'



                          On. Appeal from the 366tb.Judicial District Court
                                      . Collin County, Texas
                               Trial Court Cause No. 366-03811-201'0


                                        MEMORANDUM OPINION
                                  Before Justices Moseley, Francis, and Lang

      The Court has before it appellants' unopposed motion to dismiss appeal. See TEx. R. APP.

P. 42.1(a). We GRANT the motion and DISMlSS the appeal.



                                                                                                     PER CURIAM




·t21685F.P05
                                              aiourt of Appeals
                                     lliiftq mi.strict of w.exa.s at maua.s
                                                    JUDGMENT
               THOMAS STALEY, ALLODIAL LTD.                    Appeal from the 366th Judicial District
               P'SHJP, CHARJS INTERESTS, INC. AND              Court of Collin County, Texas. (Tr.Ct.No.
               STALEY & ASSOCS., INC., Appellant               366-03811-2010).
                                                               Opinion delivered per curiam before Justices
               No. 05-12-0 1685-CV         V.                  Moseley, Francis, and Lang.

               JAL\IIES A PIKL, P.C. AND SCHEEF &
               STONE, LLP, Appellee

                   Based on the Court's opinion of this date, this appeal is DISMISSED. Appellees are
               ORDERED to recover their costs of this appeal from appellants.


               Judgment entered January 16,2013 .
.:   ...   ,